Case 1:20-cv-01039-CBA-CLP Document 6 Filed 04/27/20 Page 1 of 1 PageID #: 19




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                       Tel: 718-740-1000
Email: abdul@abdulhassan.com                                               Fax: 718-740-2000
Employment and Labor Lawyer                                        Web: www.abdulhassan.com

                                          April 27, 2020

Via ECF

Hon. Cheryl L. Pollak, USMJ
United States District Court, EDNY
225 Cadman Plaza, East
Brooklyn, NY 11201
Tel: 718-613-2360
Fax: 718-613-2365
                       Re: Ayad v. PLS Check Cashers of New York, Inc.
                           Case No. 20-CV-01039 (CBA)(CLP)
                           Status Report

Dear Magistrate-Judge Pollak:

       My firm represents plaintiff in the above-referenced action, and I respectfully write to
provide the Court with a status report as per Your Honor’s March 27, 2020 order. On April 25,
2020, my office consented to an extension of time for Defendant to Answer the complaint. We
expect Defendant to file the stipulation shortly for judicial approval.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via Email (imonte@lapointelaw.com)




                                                1
